Citation Nr: 0205482	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 1, 1999 for 
the award of a 40 percent evaluation for the veteran's left 
knee injury residuals including traumatic arthritis.  

(The issues of the veteran's entitlement to service 
connection for arthritis of the hands and a chronic pulmonary 
disorder to include bronchitis, chronic obstructive pulmonary 
disease, and post-operative squamous cell carcinoma of the 
lung including left lower lobe resection residuals and a 
combined rating in excess of 60 percent will be the subjects 
of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Waco, Texas, Regional Office which, in pertinent part, 
denied an increased disability evaluation for the veteran's 
service-connected left knee injury residuals including 
traumatic arthritis.  In June 1992, the Waco, Texas, Regional 
Office denied service connection for bilateral patellar 
fracture residuals.  In January 1996, the Board, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for bilateral patellar fracture residuals and 
remanded the issue of the veteran's entitlement to an 
increased evaluation for his left knee injury residuals to 
the Waco, Texas, Regional Office for additional action.  In 
October 1997, the Waco, Texas, Regional Office denied a 
combined rating in excess of 40 percent for the veteran's 
service-connected disabilities.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 1998, the 
Court, in pertinent part, affirmed that portion of the 
Board's January 1996 decision which denied service connection 
for bilateral patellar fracture residuals.  

In September 2000, the Board, in pertinent part, granted a 40 
percent evaluation for the veteran's left knee injury 
residuals and remanded the issue of the veteran's entitlement 
to a combined rating in excess of 40 percent to the Waco, 
Texas, Regional Office for additional action.  In October 
2000, the Waco, Texas, Regional Office effectuated the 
Board's award of a 40 percent evaluation for the veteran's 
left knee injury residuals as of March 1, 1999.  The action 
resulted in a combined 60 percent rating effective as of 
March 1, 1999.  The veteran subsequently moved.  In 2001, his 
claims files were transferred to the Houston, Texas Regional 
Office (RO).  The veteran is represented in this appeal by 
the Disabled American Veterans.  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for 
arthritis of the hands and a chronic pulmonary disorder to 
include bronchitis, COPD, and post-operative squamous cell 
carcinoma of the lung including left lower lobe resection 
residuals pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by the Rules of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice, 
the Board will prepare a separate decision addressing these 
issues.  In light of this action, the issue of the veteran's 
entitlement to a combined rating in excess of 60 percent is 
deferred pending the completion of the additional 
development.  

The veteran has submitted informal claims of entitlement to 
service connection for an acquired psychiatric disorder and 
prostate cancer; increased evaluations for his 
service-connected left knee injury residuals, infectious 
hepatitis with liver cirrhosis, and right forehead and 
bilateral hand abrasion residuals; and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2001).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
left knee injury residuals with traumatic arthritis was 
received by the VA on October 29, 1990.  

2.  By appellate decision in September 2000, the Board 
granted an increased rating to 40 percent holding that VA 
examination in March 1999 first showed functional loss of 
motion meeting the criteria for a 40 percent evaluation and 
that examinations prior to that time had not shown loss of 
motion which would warrant even a compensable rating.

3.  The RO subsequently assigned March 1, 1999 as the 
effective date of the increased evaluation to 40 percent.  


CONCLUSION OF LAW

An effective date prior to March 1, 1999 for the award of a 
40 percent evaluation for the veteran's left knee injury 
residuals including traumatic arthritis is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001), 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an earlier effective date for the 
award of a 40 percent evaluation for the veteran's left knee 
injury residuals, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claim.  He has not 
pointed to any additional evidence that would be relevant to 
the claim for an earlier effective date.  The Board concludes 
that any duty imposed on the VA, including the duty to assist 
and to provide notification, has been met.  

I.  Historical Review

The veteran's service medical records indicate that he 
sustained a left knee injury in November 1951 when the truck 
in which he was riding overturned.  A November 1951 Army 
hospital summary states that the veteran incurred an 
"abrasion-laceration" over the left patella without nerve 
or arterial involvement.  The report of his November 1952 
physical examination for service separation reflects that the 
veteran's lower extremities were found to be normal.  In 
March 1953, the VA established service connection for left 
knee, right forehead, and bilateral hand abrasion residuals 
and assigned a noncompensable evaluation for that disability

The report of an October 1953 VA examination for compensation 
purposes notes that the veteran complained of left knee pain, 
swelling, and fatigability.  He reported that he was unable 
to walk long distances and to place weight on his left lower 
extremity.  On examination, the veteran exhibited a 
non-adherent laceration scar over the left knee with a 
"small keloid tendency;" moderate crepitation; and no 
limping, instability, or swelling.  In December 1953, the VA 
recharacterized the veteran's service-connected left knee 
disability as left knee injury residuals evaluated as 
noncompensable.  

VA clinical documentation dated in January 1973 notes that 
the veteran complained of left knee pain and locking.  He 
reported that he was service-connected for left patellar 
fracture residuals.  On examination of the left knee, the 
veteran exhibited a "good" range of motion of the joint; 
patellofemoral crepitation; and no joint instability.  
Contemporaneous X-ray studies of the left knee revealed no 
abnormalities.  In June 1973, the VA increased the evaluation 
for the veteran's left knee injury residuals from 
noncompensable to 10 percent and effectuated the award as of 
January 12, 1973.  In January 1986, the Board denied an 
evaluation in excess of 10 percent for the veteran's left 
knee injury residuals.  

The report of an August 1986 VA examination for compensation 
purposes conveys that the veteran complained of arthritis 
"all throughout his body."  He presented a history of knee 
degenerative joint disease.  On examination of the left knee, 
the veteran exhibited flexion to 140 degrees with slight 
crepitation; intact ligaments; and no pain, edema, or 
effusion.  Contemporaneous X-ray studies of the left knee 
showed no evidence of fracture, arthritis, or other 
abnormalities.  The veteran was diagnosed with left knee 
injury residuals with "probable degenerative joint disease 
not found."  In November 1986, the VA recharacterized the 
veteran's left knee disability as left knee injury residuals 
including traumatic arthritis evaluated as 10 percent.  

In October 1990, the veteran submitted a claim for an 
increased evaluation for his left knee injury residuals.  The 
claim was received by the VA on October 29, 1990.  

At a July 1991 VA examination for compensation purposes, the 
veteran complained of left knee pain and swelling which 
prevented him from walking for prolonged periods of time.  He 
wore a left knee brace.  On examination of the left knee, the 
veteran exhibited a normal range of motion with crepitus; 
patellar tenderness on palpation; and no joint laxity or 
instability.  The examiner commented that the veteran 
manifested "modest" physical findings and a "considerable" 
degree of functional impairment.  In September 1991, the VA 
denied an increased evaluation for the veteran's left knee 
disorder.  

At a December 1991 hearing before a VA hearing officer, the 
veteran testified that he experienced chronic left knee pain.  
He stated that he used a cane on a daily basis.  

In a January 1993 written statement, the veteran asserted 
that his service-connected left knee disorder was manifested, 
in part, by joint instability.  In January 1996, the Board 
remanded the veteran's claim of entitlement to an increased 
evaluation for his left knee injury residuals for additional 
development of the record.  

The report of a November 1996 VA examination for compensation 
purposes relates that the veteran complained of left knee 
pain.  He reported that he wore a knee brace and used a cane.  
The VA examiner observed that the veteran had an antalgic 
gait and used a cane.  On examination, the veteran exhibited 
a left knee range of motion of 0 to 110 degrees with pain; 
patellar tenderness to palpation; and mild lateral 
instability.  Contemporaneous X-ray studies of the left knee 
revealed possible chondromalacia and no other abnormalities.  
The veteran was diagnosed with chondromalacia patella.  The 
physician commented that "not all of the veteran's pain and 
impairment can be explained on the basis of the X-rays and 
physical findings."  

A February 1997 written statement from Jeffree A. James, 
M.D., states that the veteran was being treated for severe 
degenerative arthritis of the knees.  The report of a 
February 1997 VA examination for compensation purposes notes 
that the veteran complained of continuous left knee pain 
which impaired his ability to walk, to climb stairs, and to 
squat.  The VA examiner observes that the veteran walked with 
incomplete extension of his knee joints and a cane.  On 
examination of the left knee, the veteran exhibited a range 
of motion of the joint "to 130 degrees;" patellar 
tenderness; medial and lateral joint space pain; and no 
instability or visible thigh atrophy.  The veteran was noted 
to have active left knee extension to 150 degrees while 
sitting.  Diagnoses of early left knee degenerative 
gonarthritis and mild left quadriceps weakness were advanced.  
The VA physician commented that:

There is some weakness of the muscles 
about the left knee, especially the left 
quadriceps muscle.  This weakness caused 
the inability to fully extend the knee 
actively.  Veteran also indicated 
considerable pain with certain motions of 
the knee which contributed to weakness of 
the knee musculature.  

In June 1997, the VA increased the evaluation for the 
veteran's left knee injury residuals from 10 to 20 percent 
and effectuated the award as of October 29, 1990.  

A July 1997 treatment record from Dr. James notes that the 
veteran complained of chronic left knee pain and cramping.  
On examination, the veteran exhibited an "essentially full" 
range of motion of the extremities and no left knee laxity.  
An impression of arthritis of the knees was advanced.  The 
doctor opined:

My impression is that he does not qualify 
for severity rating and that he doesn't 
have laxity or subluxation.  I think that 
the moderate 20% disability is reasonable 
and I think that he has finally come to 
accept that.  

A November 1998 written statement from Michael B. Pickrell, 
M.D., reports that the veteran was being treated for 
bilateral knee degenerative joint disease.  The doctor stated 
that the veteran had severe osteoarthritis which required the 
ongoing use of pain medications; impaired his ability to walk 
without the assistance of a cane or walker; and led to his 
inability to maintain employment.  In his January 1999 
written statement, Dr. Pickrell conveyed that the veteran 
suffered from chronic knee pain and used a cane to walk.  

The report of a March 12, 1999 VA orthopedic examination for 
compensation purposes conveys that the veteran complained of 
excruciating left knee pain.  On examination of the left 
knee, the veteran was reported to exhibit a range of motion 
"of 20 degrees;" exquisite pain to touch throughout the 
entire knee; and no joint instability, swelling, or effusion.  
The VA physician further observed that the veteran exhibited 
left knee flexion to 90 degrees while sitting in a regular 
chair.  Contemporaneous X-ray studies of the left knee 
revealed no joint abnormalities.  An impression of 
chondromalacia was advanced.  He commented that "there is 
considerable discrepancy between the veteran's complaints and 
the findings."  

In September 2000, the Board granted a 40 percent evaluation 
for the veteran's left knee injury residuals under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 based upon findings of the March 12, 
1999 VA examination for compensation purposes.  In arriving 
at this decision, the Board pointed out that the evidence did 
not show the presence of recurrent subluxation or instability 
and that examinations prior to March 1999 did not show 
limitation of motion to warrant a compensable rating.  See 
page 17 of Board's decision.  It was further pointed out that 
"...the veteran demonstrated an additional loss of motion at 
a more recent VA examination in March 1999."  See page 18 of 
Board's decision.  The decision further went on to discuss 
how this additional loss of range of motion met the criteria 
for a rating of 40 percent.  In October 2000, the VA 
effectuated the Board's decision assigning March 1, 1999 as 
the effective date of the increased award.  


B.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001).  

The pertinent provisions of 38 C.F.R. § 3.400 (2001) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***
(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent disability evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires that 
extension be limited to 15 degrees.  A 30 percent disability 
evaluation requires limitation to 20 degrees.  A 40 percent 
disability evaluation requires limitation to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  The average 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2001).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In his November 2000 notice of disagreement, the veteran 
advanced that the record supported assignment of October 29, 
1990, the date of receipt of his claim for an increased 
evaluation, for the award of a 40 percent evaluation for his 
left knee injury residuals.  In a November 2000 written 
statement, the veteran clarified that the severity of his 
left knee injury residuals had remained constant between the 
time he filed for an increased evaluation and the Board's 
September 2000 award of a 40 percent evaluation for the 
disability.  On the basis of his statement, the veteran 
reiterated that October 29, 1990 was the appropriate 
effective date for the award of the 40 percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
In September 2000, the Board granted a 40 percent evaluation 
for the veteran's left knee injury residuals under the 
provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 based upon the report of the March 12, 1999 VA 
orthopedic examination for compensation purposes.  The Board 
interpreted the evaluation as indicating that the veteran 
exhibited a significant left knee limitation of motion and 
associated functional impairment.  The veteran advances that, 
as the severity of his left knee disability has remained 
essentially constant since he filed his October 1990 claim 
for an increased evaluation for the disability, the award of 
a 40 percent evaluation should be effectuated as of October 
29, 1990, the date of receipt of his claim.  

The veteran's assertions as to the severity of his left knee 
disorder are belied by the VA and private clinical 
documentation of record dated between October 1990 and March 
1999.  The reports of VA examinations for compensation 
purposes conducted in April 1991, November 1996, and February 
1997 convey that while the veteran subjectively complained of 
significant left knee pain and functional impairment, he 
exhibited left knee ranges of motion of 0 to 110 degrees or 
better and neither joint instability nor recurrent 
subluxation.  The examiners uniformly observed that the 
veteran's left knee complaints were not consistent with the 
objective examination findings.  In his July 1997 treatment 
record, Dr. James, the veteran's own private physician, 
acknowledged that: the veteran's left knee disorder was not 
manifested by joint instability; the disability was not more 
than moderately disabling; and it was appropriately evaluated 
as 20 percent disabling.  Given these clinical observations, 
the Board finds the veteran's assertions as to the level of 
impairment associated with his left knee injury residuals to 
be unpersuasive.  As the veteran's claim for an increased 
evaluation was received by the VA on October 29, 1990 and his 
left knee injury residuals were not objectively shown to be 
manifested by either a compensable degree of joint limitation 
of motion or more than moderate knee impairment prior to 
March 12, 1999, the Board concludes that the proper effective 
date for the award of a 40 percent evaluation for the 
veteran's left knee injury residuals can be no earlier than 
March 1 1999, the date on which it was first factually 
ascertainable that an increase in disability had occurred.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2001).  This clearly in accord with the Board's findings 
when it granted the increased rating to 40 percent.  
Accordingly, an effective date prior to March 1, 1999 for the 
award of a 40 percent evaluation for the veteran's left knee 
injury residuals including traumatic arthritis is not 
warranted.  



ORDER

An effective date prior to March 1, 1999 for the award of a 
40 percent evaluation for the veteran's left knee injury 
residuals with traumatic arthritis is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

